PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of				   :
Lindblade, et al.				   :
Application No. 15/695,802			   :        DECISION ON PETITION
Filed: September 5, 2017			   :
Attorney Docket No. SOFEC-008
	

This is a decision on the petition under 37 CFR 1.137(a), filed December 23, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
November 23, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed 
August 21, 2020, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on November 24, 2020. A Notice of Abandonment was mailed on December 8, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal and the issue fee payment of $1000.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET